Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


‫TRANSITION AND RETENTION AGREEMENT‪‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
This Transition and Retention (“Agreement”) is entered into as of March 25, 2019
by Michael Hutchinson (“Employee”) and Stryker Corporation, a Michigan
corporation, with a place of business at 2825 Airview Blvd. Kalamazoo, Michigan
49002 (hereinafter referred to as “Stryker”). As used in the Agreement,
“Stryker” or “the Company” shall include Stryker, its subsidiaries and
divisions, and their present and past directors, officers, employees, agents,
and representatives.‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
Employee presently holds the position of Vice President, Chief Legal Officer.
Employee has stated his intention to transition from his current role, and this
Agreement sets forth the terms of his transitional role, his retention during
the transition, and his potential departure from Stryker.
In consideration of the mutual promises and undertakings of the parties, it is
hereby agreed as follows:
1.Ongoing Employment and Termination.


(a)Transition from Current Role to New Role. Employee’s service in the role of
Vice President, Chief Legal Officer (“CLO”) will terminate effective April 22,
2019. In addition, any ongoing signing authority on behalf of Stryker as CLO
will be revoked as of that date. If Employee accepts the compensation and
benefits outlined in Paragraphs 1(c) and 2 he will serve as Vice President and
Advisor to Chairman and Chief Executive Officer (“CEO”) from April 22, 2019
through May 31, 2020.


(b)Responsibilities during Advisory Period. During the advisory period, Employee
will (a) transition responsibilities as CLO to his successor, assist in ongoing
legal, compliance, and corporate governance activities as identified by the CEO
or his successor and finalize or transfer all administrative activities and/or
projects; (b) engage in projects as assigned by the CEO; and (c) otherwise
cooperate and perform other duties and responsibilities as assigned by the CEO
or a designee. Employee will comply with all company policies during this period
of employment with Stryker.


(c)Termination of Employment. Employee’s employment with Stryker under this
Agreement will terminate effective May 31, 2020 (the “Termination Date”). If
Employee resigns or finds alternate employment outside of Stryker prior to May
31, 2020, then the date of Employee’s resignation will be considered the
Termination Date. The parties agree that termination may not occur if Employee
obtains alternative employment with Stryker prior to the Termination Date under
terms mutually agreed to by Stryker and Employee. Except as expressly provided
in paragraph 2, below, Employee’s entitlement to compensation, benefits,
damages, costs, expenses or monetary amounts of any kind from Stryker will cease
as of the Termination Date.
‬
2.Ongoing Compensation and Benefits.


(a)Ongoing Compensation. In exchange for the promises made by Employee in this
Agreement, Stryker agrees to continue to pay Employee his current base
semi-monthly salary compensation in effect as of the date of this Agreement in
the amount of $22,708.33 per semi-monthly pay period ($545,000 annual salary)
from the date of this Agreement through the Termination Date. Such payments are
subject to appropriate federal, state and local withholding taxes.


(b)Compensation - Incentive Pay and Future Payments. Employee will receive
payment of his 2019 year-end incentive bonus in accordance with its terms at the
time such payments are made to other comparable employees.




 

Page 1

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


(c)Retention Payment. In exchange for the Agreement attached as Exhibit A,
Employee will be eligible to receive a retention payment in lieu of any 2020 end
incentive bonus in the amount of $170,312.50 provided that he remains employed
as an advisor to Stryker through the Termination Date. The retention payment
will be paid within one (1) month after the Termination Date.
 
(d)Compensation - Incidentals. Stryker will reimburse Employee for all
appropriate incidental travel and business expenses related to the Employee’s
employment through the Termination Date consistent with Stryker’s policies, as
presently constituted or as amended, provided that all expense reports are
submitted to the CEO for reimbursement on or before the Termination Date.


(e)Vacation Pay. Employee will be entitled to use vacation time through the
Termination Date in accordance with applicable Stryker policies. Employee will
not accrue any vacation time and Stryker will not payout any unused vacation
after the Termination Date.


(f)COBRA. Following termination of employment, Employee has the right to receive
COBRA provided that Employee elects COBRA and Employee pays for the cost of
COBRA. COBRA continuation coverage may be terminated if Employee does not timely
pay Employee’s portion of the required monthly cost of coverage. Stryker
reserves the right at any time to alter, modify, amend or terminate its health
benefits and plan documents in any manner it deems appropriate and all such
changes shall be applicable to Employee.
‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
(g)Equity Awards. Employee currently holds Restricted Stock Units (“RSUs”),
Performance Stock Units (“PSUs”) and options to purchase Stryker Common Stock
(“Stock Options”). Each such Equity Award shall remain exercisable in accordance
with its original terms. With respect to any outstanding Equity Award, Employee
acknowledges that, Employee will cease to be an employee on the Termination Date
and that accordingly, pursuant to the terms of the long term incentive plan(s)
and/or Award Agreements under which they were granted, as of the Termination
Date‪ (i) any unvested Equity Award will lapse, and (ii) any Stock Options that
have vested as of that date will lapse unless exercised within thirty (30) days
after such date according to the terms of such plans. ‬‬‬‬‬‬‬‬‬‬‬‬‬
‬‬‬‬‬
3.Personnel Records. Employee’s permanent personnel record at Stryker will
reflect the Employee’s termination of employment with Stryker effective as of
the Termination Date.


4.Release. In exchange for the compensation and benefits to be provided by
Stryker, Employee, for the Employee and for the Employee’s heirs, personal
representatives, successors and assigns, hereby releases and forever discharges
Stryker from all claims, causes of action, demands, rights, damages, liability,
costs or expenses, of every kind and description, whether known or unknown,
which the Employee now has or has ever had in the past, of every nature or
cause, arising out of or in any way connected, directly or indirectly, with
Employee’s employment with Stryker or the termination of that employment. This
release includes, but is not limited to, claims of discrimination based on age,
race, color, national origin, ancestry, religion, marital status, sex,
citizenship status, medical condition or disability, height, weight, or any
other legally protected characteristic or preference; claims of sexual, racial,
religious or other harassment; breach of implied or express contract, including
the covenant of good faith and fair dealing; any claim for back wages, bonus
payments, or other compensation or benefits; intentional interference with
contractual relations or prospective economic advantage; negligent or
intentional misrepresentation; negligence; fraud; estoppel or reliance;
defamation, slander, or libel; negligent and intentional infliction of emotional
distress; violation of public policy; wrongful or constructive discharge;
invasion of privacy; any claim under applicable state and local wage and hour
laws; violation of the Worker Adjustment and Retraining Notification Act; any
claim for severance under the Stryker Corporation Discretionary Severance Pay
Plan, and any claim of any type whatsoever, whether based on contract or tort,
or any federal, state or local statute, regulation, rule or ordinance,
including, but not limited to, the Age Discrimination in Employment Act, as
amended, Title VII of the Civil Rights Act of 1964 as amended, the Civil Rights
Act of 1870, the Genetic Information Nondiscrimination Act of 2008, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, as amended, the Older Workers Benefit Protection Act of 1990, the Equal


 

Page 2

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


Pay Act of 1963, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974 (“ERISA”), to the extent provided by law, the Civil
Rights Act of 1991, the Sarbanes-Oxley Act of 2002, the Michigan Elliott-Larsen
Civil Rights Act, and the Michigan Handicappers’ Civil Rights Act, the New
Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Wage Payment Act, the New Jersey Conscientious Employee Protection Act,
and any analogous state or local law in the state in which Employee works. and
any analogous state or local law in the state in which Employee works. Employee
reserves any rights the Employee may have to claim workers’ compensation,
unemployment compensation, COBRA benefits, and other vested benefits. Employee
waives any procedural requirements or rights created by any bylaws, personnel
policies, benefit statements or summaries, or contracts of employment (written
or unwritten), except as set forth in this Agreement. As used in this paragraph
and paragraph 5, “Stryker” shall describe collectively Stryker Corporation‪ and
its affiliates, subsidiaries, divisions, parent and sister companies, trustees,
officers, divisions, shareholders, representatives, agents, employees,
attorneys, successors, assigns, and any employee benefit plan or funds
established, sponsored or administered by any of them. Employee acknowledges and
agrees that in consideration for the benefits and compensation provided herein,
the Employee is not eligible for and will not receive any payments under the
Stryker Corporation Discretionary Severance Pay Plan.
‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
5.Other Claims or Lawsuits. Employee shall not institute any lawsuit, claim,
complaint or other proceeding against or involving Stryker based on Employee’s
employment with Stryker or upon any act or omission occurring up to and
including the date this Agreement is fully executed, whether as an individual or
class action, with any administrative agency, regulatory agency, judicial or
other forum under any federal, state or local laws, rules, regulations or any
other basis. Further, Employee shall not seek or accept any award or settlement
from any such source or proceeding (not including unemployment insurance
proceedings). In the event that Employee institutes, is a knowing participant,
or is a willing member of a class that institutes any such action, the
Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement. This Agreement does
not prohibit Employee from participating in an investigation by the Equal
Employment Opportunity Commission or any analogous state agency, but the
Employee acknowledges that the Employee is not entitled to any other monies
other than those described in this Agreement and that if the Employee ever makes
and/or files any claim and/or, cause of action against Stryker, the Employee
will withdraw it with prejudice within seven (7) days and, if requested,
stipulate to court and/or agency approval and enforcement of this Agreement.


6.Trade Secrets and Confidential and Proprietary Information. Employee agrees
that, except as may otherwise be required by law, the Employee will at no time
disclose to any third party, nor use for the Employee’s own benefit or for the
benefit of any third party, any trade secrets, confidential information or
proprietary information concerning the financial and business affairs of
Stryker. “Confidential and proprietary information” includes, but is not limited
to, know-how, trade secrets, and technical, business and financial information
and any other non-public information in any way learned by the Employee during
the Employee’s employment with Stryker, including, but not limited to (a)
prices, renewal dates and other detailed terms of customer or supplier contracts
and proposals; (b) information concerning Stryker’s customers, clients, referral
sources and vendors, and potential customers, clients, referral sources and
vendors, including, but not limited to, names of these entities or their
employees or representatives, preferences, needs or requirements, purchasing or
sales histories, or other customer or client-specific information; (c) supplier
and distributor lists; (d) pricing policies, methods of delivering services and
products, and marketing and sales plans or strategies; (e) products, product
know-how, product technology and product development strategies and plans; (f)
employees, personnel or payroll records or information; (g) forecasts, budgets
and other non-public financial information; (h) expansion plans, management
policies and other business strategies; (i) inventions, research, development,
manufacturing, purchasing, finance processes, technologies, machines, computer
software, computer hardware, automated systems, engineering, marketing,
merchandising, and selling; and (j) any information whatsoever about the
business and practices of Stryker that was obtained by him during the course of
the Employee’s employment with Stryker. Employee agrees that the Employee shall
not retain any documents or information concerning Stryker and will return any
and all such documents and information directly to Stryker no later than the
Termination Date.




 

Page 3

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


7.Stryker Property. On or before April 30, 2020, Employee will return to Stryker
any and all property in the Employee’s possession which belongs to Stryker,
including the following: all keys and security and credit cards; all strategic
plans, budget books, and other financial, planning, marketing, strategic, and
product development documents; all equipment, products, samples, inventory,
tools, computers, and software; all customer files, customer lists account
files, price lists, product information, and training manuals; all information
relating to the performance and employment of Stryker employees; financial
information in any form; and all other documents relating to Stryker’s business,
products, personnel, and customers.


8.Communications. Employee agrees that, at all times, the Employee will refrain
from taking any actions or making any statements, oral or written, which have
the purpose or effect of injuring or in any way detracting from the reputations
of Stryker, its parent company, subsidiaries and divisions, and their present
and former divisions, officers, and employees or causing any person or entity to
refrain from or cease any employment or business relationship with Stryker, its
parent company, subsidiaries and divisions. Stryker agrees that, except as
prohibited by law, it will refrain from taking any actions or making any
statements, which have the purpose or effect of injuring or in any way
detracting from the reputation of Employee.


9.Non-Competition. Employee acknowledges and affirms the obligations set forth
in the most recently executed version of the Stryker Confidentiality,
Intellectual Property Non-Competition and Non-Solicitation Agreement that
Employee signed (“Non-Compete Agreement”) and agrees that the receipt of the
compensation provided under this Agreement is additional consideration for the
applicable post-termination obligations and particularly for entering into the
non-competition provisions of the Non-Compete Agreement. As it relates to any
employment in which Employee would be in a position that is considered the
practice of law, the non-compete provisions of the Non-Compete Agreement shall
be interpreted consistent with the applicable rules of professional conduct for
attorneys and/or the practice of law. Employee understands and agrees that
Stryker may collect from him and that the Employee must forfeit to Stryker, the
payments identified in paragraph 2 if the Employee fails to comply with the
commitments and obligations as set forth in this Agreement.


10.No Admission of Liability. The parties agree that nothing contained in this
Agreement and no actions taken by either party with respect to this Agreement
shall be construed as an admission by either party of any liability or
obligation, all such liability or obligation being expressly denied.


11.Acknowledgments. Employee expressly acknowledges the follow:


(a)    This agreement provides for the release by Employee of any claim that
Employee may have under the Age Discrimination in Employment Act, as amended, 29
U.S.C. 621 et seq. along with the release of other claims that Employee may have
described and agreed in paragraphs 4 and 5 of this Agreement.
(b)    Employee is hereby advised in writing to consult with an attorney before
signing this Agreement.
(c)    Certain of the payments and benefits to be provided to Employee under
this Agreement are payments and benefits to which the Employee would not
otherwise have been entitled if the Employee did not enter into this Agreement.
(d)    Employee affirms that, other than the payments made through this
Agreement, the Employee has reported all hours worked, if applicable, as of the
date of this Agreement and that the Employee has been paid and/or has received
all (paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits
to which the Employee may be entitled. Employee further affirms that the
Employee has no known workplace injuries or occupational diseases, has been
provided and/or has not been denied any leave or reasonable accommodation under
applicable disability or leave laws, and has faced no reprisal for exercising
the Employee’s right to any leave and/or reasonable accommodation.


 

Page 4

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


12.Review and Consultation. Employee and Stryker acknowledge that they have each
had sufficient opportunity to review the terms of this Agreement and to consult
with advisors and attorneys of their choice concerning its terms and conditions.
Employee acknowledges that the Employee fully and completely understands the
terms of this Agreement and their significance, and that the Employee accepts
those terms and enters into this Agreement freely and voluntarily thereby
binding the Employee, the Employee’s heirs, successors, personal representatives
and assigns. Employee warrants that the Employee is fully competent to enter
into this Agreement. and the Employee acknowledges that the Employee has been
afforded the opportunity to review this Agreement with the Employee’s attorney
for at least twenty-one (21) calendar days and that the Employee has consulted
with the Employee’s attorney prior to executing this Agreement, that the
Employee has read and understands this Agreement and enters into it freely and
voluntarily. Further, Employee acknowledges that the Employee may revoke this
Agreement within seven (7) days of signing it and that the Employee must return
any amount received hereunder in such event. Such notice of revocation must be
provided to Katy Fink, Vice President, Global Human Resources, 2825 Airview
Blvd., Kalamazoo, Michigan 49002 in writing and state “I hereby revoke the
Agreement.” Employee further understands that seven (7) days after execution of
this Agreement, this Agreement will become effective and enforceable without any
further action by Employee or Stryker.


13.Continuing Cooperation. Employee agrees that up to and following the
Employee’s termination of employment with Stryker, the Employee will cooperate
with and assist Stryker in the resolution of corporate structure issues;
employment and other legal claims and lawsuits; internal and external
investigations of Stryker and its employees; any inquiry or investigation by any
governmental entity; and other workplace issues concerning which Employee has
knowledge. Cooperation will include at a minimum, but not be limited to,
additional interviews with Stryker internal and outside counsel both before the
termination of the Employee’s employment and a reasonable number of follow up
interviews following the termination of the Employee’s employment, assistance
with any lawsuits or claims brought against Stryker or investigations of Stryker
by any person or entity or any past, present, or future Stryker employee, any
lawsuit or claim brought on behalf of Stryker, any requests to prepare or
execute materials related to the organizational structure of Stryker Corporation
and its affiliated entities and/or assisting Stryker in any response to
government inquiries and document requests. Employee further agrees that the
Employee will notify Stryker promptly if the Employee is contacted by any third
party, including any government agency, concerning any potential claim against
Stryker or any investigation of Stryker's current or historical conduct. Nothing
in this agreement restricts the ability of Employee to provide information in
response to an official government inquiry concerning Stryker or to report
possible violations of federal law or regulation to the government, provided
that Employee will not disclose information to any party that is protected by
the attorney-client privilege or the attorney work product doctrine.


14.Indemnification. The parties agree that the terms of the indemnification
provisions applicable during Employee’s Employment with Stryker shall continue
in accordance with their terms during the Advisor Period, through and until the
Termination Date. To the extent that Employee requests indemnification for a
Claim (as defined by the Indemnification Authorization Procedure) that arises
based upon Employee’s actions during the Advisory Period, and such
indemnification requires approval of Stryker’s Board of Directors, Stryker
agrees to seek approval from the Board within thirty (30) calendar days of
Employee’s request for indemnification.


15.Section 409A. The intent of the parties is that payments and benefits under
this Agreement either comply with Section 409A or be exempt from the application
of Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and Stryker of the applicable provision without violating the
provisions of Section 409A. Employee’s Termination Date is intended to be the
date as of which he incurs a “separation from service” for purposes of Section
409A.


16.Attorney’s Fees. Other than as provided within paragraph 17, nothing
contained herein shall be interpreted to render any party a prevailing party for
any reason, including but not limited to an award of costs or attorney's fees.




 

Page 5

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


17.Choice of Law, Forum Selection, and Remedies. This Agreement shall in all
respects be governed by the laws of the State of Michigan. Any legal action or
claim relating to the terms of this Agreement shall be filed, heard and decided
exclusively in the state courts in Kalamazoo County, Michigan, or the U.S.
District Court for the Western District of Michigan (the “Courts”) and the
parties hereby consent to the personal jurisdiction and venue of the Courts. The
parties further agree that: (a) any breach or threatened breach of paragraph 6
(Trade Secrets and Confidential and Proprietary Information), paragraph 7
(Stryker Property), paragraph 8 (Communications), and paragraph 9
(Non-Solicitation) of this Agreement would cause irreparable harm to Stryker;
(b) a remedy at law or in damages would be inadequate to remedy such a breach or
threatened breach; (c) the provisions of paragraphs 6, 7, 8 and 9 of this
Agreement may be enforced by way of a restraining order or injunction, in
addition to any other remedies which may be available by law; and (d) the
non-prevailing party in any action to enforce these provisions shall be liable
for the reasonable attorney’s fees and costs incurred by the prevailing party.


18.Severability. All agreements and covenants set forth within this Agreement
are severable. In the event any of them shall be held to be invalid by any
competent court, this Agreement shall be interpreted as if such invalid
agreement or covenant were not contained within this Agreement and such invalid
agreement or covenant shall be interpreted and applied so that it is enforceable
to the fullest extent allowable by law.


19.Confidentiality. The parties shall keep the terms and provisions of this
Agreement confidential, and shall not disclose or discuss any of the terms of
this Agreement to or with other persons or entities except as required by law or
in order to enforce the terms of this Agreement, and, as to Employee, to the
Employee’s counsel, family, and tax and financial planning advisors.


20.Entire Agreement. With the exception of the Non-Compete Agreement, this
Agreement contains the entire understanding of the parties, and there are no
additional promises, representations, assurances, terms or provisions between
the parties. This Agreement may not be amended except in writing signed by
Employee and a duly authorized officer of Company.




 

Page 6

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


 
 
STRYKER CORPORATION‪‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
Signature:
 
/s/ MICHAEL HUTCHINSON
 
Signature:
 
/s/ M. KATHRYN FINK
 
 
Michael Hutchinson
 
 
 
 
Date:
 
March 25, 2019
 
Name:
 
M. Kathryn Fink
 
 
 
 
 
 
 
 
 
 
 
Title:
 
Vice President, Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 
 
Date:
 
March 25, 2019



 

Page 7

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


EXHIBIT A
On May 31, 2020, (the "Termination Date"), my employment with Stryker
Corporation and its affiliated entities ended. I will be provided the
compensation and benefits in accordance with paragraph 2 of the terms of the
Transition and Retention Agreement (“Agreement”) to the extent I execute and
agree to the release of all claims provided below. By signing below, I agree to
waive all claims I might ever have against Stryker Corporation and all of its
subsidiaries, affiliated companies, officers, directors, employees and agents
(hereinafter collectively referred to as the “Company”) and agree not to assert
any claim of any kind against the Company.
By signing this release, I voluntarily agree that in consideration for the
payments described herein, to release the Company from any actions, causes of
action and claims whether known or unknown, agreements of any kind which I may
have, including, but not limited to, all matters arising out of my employment by
the Company through the Termination Date and the circumstances leading to the
termination of my employment, from the beginning of time to the date of this
executed agreement.
By signing this release, I am providing a complete waiver of all claims
including, but not limited to, those for any alleged violation of the Civil
Rights Act of 1870, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
the Occupational Safety and Health Act of 1970, the Genetic Information
Non-Discrimination Act of 2008, the Worker Adjustment Retraining and
Notification Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Age Discrimination in Employment Act, as amended, the Older
Workers Benefit Protection Act of 1990, the Equal Pay Act of 1963, the
Sarbanes-Oxley Act of 2002, the Michigan Elliott-Larsen Civil Rights Act, and
the Michigan Handicappers’ Civil Rights Act, the New Jersey Law Against
Discrimination, the New Jersey Family Leave Act, the New Jersey Wage Payment
Act, the New Jersey Conscientious Employee Protection Act, any analogous state
or local law in the state in which Employee works and any other common law,
public policy, contract (whether oral or written), or tort, having any bearing
whatsoever on the terms and conditions of my employment and the cessation
thereof.
Stryker and I acknowledge that we each had sufficient opportunity to review the
terms of this Agreement and to consult with advisors and attorneys of our choice
concerning its terms and conditions. I acknowledge that I fully and completely
understand the terms of this Agreement and their significance, and that I accept
those terms and enters into this Agreement freely and voluntarily thereby
binding me, my heirs, successors, personal representatives and assigns. I
warrant that I am fully competent to enter into this Agreement. and I
acknowledge that I have been afforded the opportunity to review this Agreement
with my attorney for at least twenty-one (21) calendar days, that modifications
to this Agreement, material or otherwise, do not restart this consideration
period, and that I have consulted with my attorney prior to executing this
Agreement, that I have read and understand this Agreement and enter into it
freely and voluntarily. Further, I acknowledge that I may revoke this Agreement
within seven (7) days of signing it and that I must return any amount received
hereunder in such event. Such notice of revocation must be provided to Katy
Fink, Vice President, Global Human Resources, 2825 Airview Blvd., Kalamazoo,
Michigan 49002 in writing and state “I hereby revoke the Agreement.” I further
understand that seven (7) days after execution of this Agreement, this Agreement
will become effective and enforceable without any further action by me or
Stryker.
I further acknowledge that I have returned to the Company all Company-related
property and will refrain from disclosing or using any confidential information
of the Company; refrain from making any disparaging or derogatory remarks about
the Company. I acknowledge that no other monies are owed to me including
vacation and personal days and further agree that I will not disclose the
contents of this agreement to anyone except my attorney, my family, and my tax
and financial planning advisors.


 

Page 8

--------------------------------------------------------------------------------

Exhibit 10.1
strykerlogoa69.jpg [strykerlogoa69.jpg]


I further acknowledge and agree that up to and following my termination of
employment with Stryker, I will cooperate with and assist Stryker in the
resolution of corporate structure issues; employment and other legal claims and
lawsuits; internal and external investigations of Stryker and its employees; any
inquiry or investigation by any governmental entity; and other workplace issues
concerning which I have knowledge. Cooperation will include at a minimum, but
not be limited to, additional interviews with Stryker internal and outside
counsel both before the termination of my employment and a reasonable number of
follow up interviews following the termination of my employment, assistance with
any lawsuits or claims brought against Stryker or investigations of Stryker by
any person or entity or any past, present, or future Stryker employee, any
lawsuit or claim brought on behalf of Stryker, any requests to prepare or
execute materials related to the organizational structure of Stryker Corporation
and its affiliated entities and/or assisting Stryker in any response to
government inquiries and document requests. I further agree that I will notify
Stryker promptly if I am contacted by any third party, including any government
agency, concerning any potential claim against Stryker or any investigation of
Stryker's current or historical conduct. Nothing in this agreement restricts my
ability to provide information in response to an official government inquiry
concerning Stryker or to report possible violations of federal law or regulation
to the government, provided that I will not disclose information to any party
that is protected by the attorney-client privilege or the attorney work product
doctrine. I acknowledge and agree that my continued cooperation is an express
condition of receiving the compensation and benefits described in paragraph 2 of
the Agreement and that I will be obligated to return such compensation if I fail
to provide continued cooperation, as outlined above.






_________________________
Michael Hutchinson




Dated:____________________






THIS AGREEMENT WILL BE INVALID UNLESS SIGNED ON OR AFTER THE TERMINATION DATE








 

Page 9